Case 1:20-cv-20033-BB Document5 Entered on FLSD Docket 01/09/2020 Page 1 of 2

RETURN OF SERVICE

 

State of Florida County of Palm Beach District Court

Case Number: 20-CV-20033-BB

Plaintiff:
VICTOR ARIZA

VS.

Defendant:
HOPE AND HENRY, LLC.

For:

Roderick Hannah

Law Office of Roderick V. Hannah, P.A.
8751 West Broward Bivd

Suite 303

Plantation, FL 33324

Received by Court Express Inc. on the Sth day of January, 2020 at 6:51 pm to be served on Hope And
Henry, Lic. c/o Incorp Services, Inc., 17886 67th Court N, Loxahatchee, FL 33470.

{, Michelle Abraham, do hereby affirm that on the 7th day of January, 2020 at 1:53 pm, I:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the Summons and
Complaint with Exhibits and Preservation Letter with the date and hour of service endorsed thereon by
me, to: Debbie Greenberg c/o Incorp Services, Inc. as Registered Agent for Hope And Henry, Lic.
c/o Incorp Services, Inc., and informed said person of the contents therein, in compliance with state
statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | nave read the forgoing Verified Return of Service and that the facts stated in it are true.

fel—

Michelle Abraham
CPS # 1401

 

Court Express Inc.
P.O, Box 010584
Miami, FL 33104
(305) 205-1304

Our Job Serial Number: CXS-2020000036

Copyright @ 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
ARS e PINOGTI BB B@eUmant 3 ERESH A ELSPCORRSE DEMEYERS PAGOT GF! °
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Northern District of Florida
)
)
)
VICTOR ARIZA )
Plaintifts) )
v. Civil Action No. 20-cv-20033-BB
)
soné- 117/30
HOPE AND HENRY, LLC )
a foreign limited liability company ) ( j 5 ut wm
Defendant(s) “
Debbre Green be5
SUMMONS IN A CIVIL ACTION f
pupnorre, agent
To: Defendant's name and address) HOPE AND HENRY, LLC
By Serving its Registered Agent: fo t k/o.

INCORP SERVICES, INC. |
17888 67TH COURT N CPspivo! ma
LOXAHATCHEE FL 33470

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are; RODERICK V. HANNAH, ESQ.

8751 WEST BROWARD BOULEVARD
SUITE 303

PLANTATION FL 33324

(954) 362-3800

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Jan 6, 2020

 

s/ Esperanza Buchhorst

Deputy Clerk
U.S. District Courts

 

Clerk of Court
